Citation Nr: 0804566	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-31 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to August 
2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The veteran does not currently have a bilateral hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on her behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in her 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an August 2003 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  The letter also advised the 
veteran to submit or identify any additional information that 
she felt would support her claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record shows 
that the VCAA letter discussed above was mailed to the 
veteran at her last address of record, and there is no 
indication it was returned by postal authorities as 
undeliverable.  Hyson v. Brown, 5 Vet. App. 262 (1993).

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have affected the essential 
fairness of the adjudication.  In that regard, although the 
notice provided did not address either rating criteria or 
effective date provisions, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

In summary, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary.  
Again, neither the veteran nor her representative has argued 
otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file.  Despite being given the opportunity to do so, she has 
neither submitted nor identified any additional post-service 
VA or private clinical records pertaining to her claim.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2007).  The veteran has also been afforded a VA medical 
examination in connection with her claim.  38 C.F.R. § 
3.159(c)(4) (2007).  The Board finds that the report of this 
examination contains audiometric test results which provides 
the necessary medical information in this case.  See 
38 C.F.R. § 3.385 (2007) (detailing the requirements for 
establishing a hearing loss disability for VA compensation 
purposes).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor her 
representative has argued otherwise.  


Background

The veteran's service medical records show that at her March 
1974 enlistment medical examination, her ears were normal on 
clinical evaluation.  On a report of medical history, she 
denied a history of hearing loss.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
0
LEFT
20
10
5
0
0

In-service medical records show that the veteran underwent 
several periodic medical examinations during her long period 
of active duty, which included audiological testing.  

For example, at a periodic examination in June 1978, the 
veteran's ears were normal.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
0
LEFT
15
0
0
0
0

At a periodic examination in July 1982, the veteran's ears 
were again normal on clinical evaluation.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
0
5
LEFT
35
20
5
0
0

At a periodic examination in August 1987, examination again 
showed that the veteran's ears were normal.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
25
25
15
0
0

At a periodic examination in September 1991, the veteran 
completed a report of medical history on which she denied a 
history of hearing loss.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
20
LEFT
20
20
10
10
5

On a May 2002 Report of Medical History apparently completed 
in connection with her retirement from active duty, the 
veteran indicated that she felt as if her hearing acuity had 
gotten worse.  

In April 2003, following her separation from active service, 
the veteran submitted an application for VA compensation 
benefits, seeking service connection for numerous 
disabilities, including hearing loss and tinnitus.  On her 
application, she estimated that her hearing loss and tinnitus 
had begun in January 2000.  

In connection with her claim, the veteran underwent VA 
medical examination in September 2003, at which she reported 
that she had been exposed to loud noise during service from 
aircraft engines.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
30
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 98 percent correct in 
the left ear.  The veteran also complained of periodic, 
bilateral tinnitus.  After examining the veteran and 
reviewing her claims folder, the examiner noted that the 
veteran's hearing acuity had decreased slightly during active 
duty.  He indicated that it was likely that the veteran's 
decreased hearing acuity and tinnitus were initiated by 
military-related noise exposure.  However, the examiner noted 
that the veteran's current puretone thresholds remained 
within normal limits throughout the frequency range used in 
calculating hearing impairment, as did her speech recognition 
abilities.  

Based on the evidence discussed above, in a November 2003 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating.  In a 
January 2004 rating decision, the RO denied service 
connection for bilateral hearing loss, finding that the 
record on appeal showed that the veteran did not currently 
have a hearing loss disability for VA compensation purposes.

The veteran appealed the RO's decision regarding the denial 
of service connection for hearing loss.  In her September 
2005 substantive appeal, the veteran described her in-service 
noise exposure, noting that she had worked as a safety 
investigator and inspector for twenty-two years during which 
time she had been exposed to aircraft noise on a daily basis.  
She further noted that she had participated in the Hearing 
Conservation Program and that audiometric testing showed that 
her hearing acuity had decreased during her period of active 
duty.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


III.  Analysis

As set forth above, the veteran claims that service 
connection for bilateral hearing loss is warranted, as she 
experienced a decrease in her hearing acuity as a result of 
exposure to acoustic trauma during active service.  

The Board notes that the veteran has, indeed, provided 
credible statements of in-service noise exposure.  Moreover, 
according to the September 2003 VA medical examiner, the 
veteran's hearing acuity did decrease during service as a 
result of her exposure to acoustic trauma.

However, these facts alone do not provide a sufficient basis 
upon which to grant the veteran's claim.  As discussed above, 
service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, a provision which 
specifically defines the level of impaired hearing which 
constitutes a disability for VA compensation purposes.  

In this case, the Board has carefully reviewed the record on 
appeal, but finds no probative evidence showing that the 
veteran currently has hearing loss to the extent necessary to 
constitute a disability for service connection purposes under 
38 C.F.R. 3.385.  In fact, the veteran's claims folder, 
containing medical records spanning more than thirty years, 
does not contain one single piece of probative evidence 
showing that the veteran has ever had a hearing loss 
disability for VA compensation purposes.  While the record on 
appeal shows that the veteran's hearing acuity decreased 
during her period of active service, her current hearing loss 
is not severe enough to be considered a disability for VA 
compensation purposes under 38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  In other 
words, the law limits entitlement to compensation to cases 
where the underlying in-service incident has resulted in a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Here, while there is evidence of in-service acoustic trauma, 
because the most probative evidence shows that the veteran 
does not currently have a hearing loss disability, as defined 
by the applicable regulation, the claim must be denied.  

In reaching this decision, the Board has carefully considered 
the veteran's contentions to the effect that she experiences 
difficulty hearing and understanding others.  While the Board 
is sympathetic to the veteran, in the context of this case, 
the objective audiometric examination reports are entitled to 
more probative weight than her own perceptions of her hearing 
acuity in determining whether a current hearing disability 
exists.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Such a determination is made by a mechanical 
application of audiometric test findings to the specific 
criteria set forth in section 3.385.  Cf. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations shown on audiometric testing and speech 
recognition tests indicate that the veteran's hearing acuity 
is not severe enough to constitute a disability for VA 
compensation purposes.  Should her hearing acuity worsen, she 
is certainly free to resubmit her claim.  

As the preponderance of the evidence is against the claim of 
service connection for a bilateral hearing loss, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


